Citation Nr: 1529520	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-13 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection a right knee disorder, to include as secondary to a left knee disorder.  

3.  Entitlement to a temporary total disability rating for a left knee disorder.  

REPRESENTATION

Appellant represented by: Erin Willoughby, attorney

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 

ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1974 to May 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A June 2011 rating decision from the RO in Muskogee, Oklahoma continued the denials of service connection.  The claims file was later transferred to the Jackson, Mississippi RO.

These matters were previously before the Board and remanded in December 2013 for further evidentiary development.  The case has since been returned to the Board for further appellate review.  

In March 2015, the Veteran's attorney submitted a statement and withdrew as his counsel, prior to re-certification to the Board in June 2015.  

A Board hearing was held before the undersigned Veterans Law Judge at the RO in March 2015.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence.  Although these documents were not reviewed by the RO, the case is being remanded for further development, and the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the evidence.  See 38 C.F.R. § 20.1304.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The documents in the Virtual VA paperless claims system are either duplicative of the evidence in VBMS or are not pertinent to the present appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The Board finds that a remand is required for further evidentiary development.  

Although the Veteran was afforded a VA examination in July 2012, an opinion regarding the etiology of the Veteran's right and left knee disorders was not provided.  As to the claimed left knee, the Veteran has provided competent evidence of an in-service incident regarding his left knee, medical records that show he has a current left knee disability, and he testified that his physician told him shortly after separation that he had a torn ligament that was deteriorating as a result of service.  See March 2015 Hearing Transcript; October 2010 MRI report.  Therefore, the Board finds that a medical opinion is necessary.  

As to the claimed right knee disorder, the Veteran has a current right knee disability and has stated his physician told him that his right knee disorder is due to shifting his weight as a result of the pain in his left knee.  See June 2011 notice of disagreement; July 2012 VA examination.  The Board, therefore, finds that an opinion regarding the etiology of the right knee disorder is required.  

As to the claimed temporary total rating as a result of left knee surgery, the Board finds that the issue is inextricably intertwined with the issue of service connection for a left knee disorder and therefore must also be remanded.  

Additionally, the record shows that the Veteran seeks continuous treatment at both private and VA healthcare facilities, and as such, any relevant, outstanding records should be secured.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records that are outstanding.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.  

2.  Request any outstanding VA medical records, to include from the VAMC in Oklahoma City prior to 2007, Loma Linda, California, Atlanta, Georgia, Decatur, Georgia, and Jackson, Mississippi.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any right and left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  An explanation for all opinions must be provided.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and lay statements, and it should be confirmed that such records were available for review.  An explanation for the opinions expressed must be provided.

The Veteran contends that he received a sharp blow to the left knee during a training exercise in basic training, which caused severe pain at that time.  He stated that the resulting injury caused intermittent knee pain and that he sought treatment at a VA healthcare facility in November 1976.  The Veteran reported that the physician told him that he had a pinched ligament in the left knee which would continue to worsen and would require surgery to correct.  The Veteran further reported that he underwent surgery in 1978 on the torn ligament and the treating surgeon mentioned that the torn ligament was caused by the incident during basic training.  He stated that, since that time, his knee was never "100 percent" again.  See June 2011 notice of disagreement; March 2015 hearing transcript.  The Veteran has also reported that right and left knee pain began during service.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including his observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner is asked to address the following:

First, the examiner must state all left knee diagnoses.  

Second, for each diagnosed left knee disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's period of active service, to specifically include the sharp blow to the Veteran's left knee during a training exercise in basic training.    

Third, the examiner must state all right knee diagnoses.  

Fourth, for each diagnosed right knee disorder, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was aggravated (permanently worsened) by the Veteran's left knee disability, and whether that disorder is otherwise related to active service.

4.  Review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




